UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6983


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00006-JCC-1; 1:12-cv-01184-JCC)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se. Robert Andrew Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrick      Vincent   Redd       seeks       to    appeal        the    district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion and his Fed. R. Civ. P. 60(b) motion as a successive

§ 2255 motion and dismissing the motions on that basis.                                         The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28    U.S.C.        § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies          this    standard      by

demonstrating         that     reasonable        jurists          would     find       that     the

district       court’s      assessment   of       the    constitutional                claims   is

debatable      or     wrong.     Slack   v.       McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Redd has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                             2
            Additionally, we construe Redd’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).                Redd’s claims do not

satisfy    either      of   these   criteria.           Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented      in   the   materials

before    this   court   and   argument   would   not    aid    the   decisional

process.



                                                                       DISMISSED




                                      3